48 F.3d 1217NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Kahill Kashon THORPE, Plaintiff-Appellant,v.Stanley R. WITKOWSKI, individually and in his officialcapacity as Warden, Perry Correctional Institution;  CharlesBrock, individually and in his official capacity asAssociate Warden, Perry Correctional Institution;  Flora B.Boyd, individually and in her official capacity as Warden,Evans Correctional Institution;  Douglas Funderburk,individually and in his official capacity as Captain, EvansCorrectional Institution;  James Sewell, formerly known asJohn Doe Sewell, individually and in his official capacityas Captain, Perry Correctional Institution, Defendants-Appellees.
No. 94-6969.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995.Decided March 6, 1995.

Kahill Kashon Thorpe, Appellant pro se.
Ronald Keith Wray, II, Gibbes & Clarkson, P.A., Greenville, SC, for Appellees.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order dismissing the action as to some but not all Defendants.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Because the appeal presents no substantial issues, we deny the motion to appoint counsel